McDONALD, J.,
Agreeing in part and dissenting in part:
hi agree with the majority to affirm the trial court denying the motion for an adverse inference based on spoliation. I believe the trial court was well within its discretion and I also find no abuse of this discretion in accepting Hi Nabor’s reasonable explanation for failing to preserve any additional evidence. I respectfully dissent, however, from the majority decision to reverse the trial court’s granting of the motion for summary judgment. I do not believe there are any genuine issues of material fact and would affirm the trial court.